Title: To John Adams from James Ash, 25 August 1803
From: Ash, James
To: Adams, John



Sir
Baltimore 25th. August 1803

Suffer me to inclose you, short proposals, for some matter, collected with both toil and perseverence. It is now ready for publication; and whatever encouragement you are disposed to give, to enable the printer to execute it, you will be pleased to transmit with Convenient expedition.
There are a number of characters, with whom you have been connected in political life, who have been vilified with disaffected principles, and charged with having assumed tory views, hostile to the present safety, and future welfare of the United States, whose past patriotism has been demonstrated to the World. It is wrong to Condemn unheard, when moderate examination, may conquer improper impressions, hastily taken up, and relieve deserving fame, from the pain of unjust accusation, and future reproach. In this matter, there is some evidence of quiet, against a few; but when it is candidly unfolded, characters of higher responsibility, may be seen in the lights, which innocent reputation deserves, while those against whom the testimony appears, may have an opportunity to justify.
I have the honor to be / Sir, your mo: ob: Hble st:

James Ash